      Case 1:18-cv-08653-VEC-SDA Document 210 Filed 02/18/21 Page 1 of 4




                                                                          D. GEORGE SWEIGERT
                                                                           GENERAL DELIVERY
                                                                         NEVADA CITY, CA 95959


                                                                               February 18, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: Compliance with ECF no. 173 and 195, 1:18-cv-08653-VEC-SDA

Your Honor,

Request to Proceed with Motion to Seek Leave of Court to file Supplemental Complaint


1.     Rule 15(a) of the Federal Rules of Civil Procedure instructs courts to “freely” grant leave
to amend a complaint “when justice so requires” which is consistent with the Second Circuit’s
“strong preference for resolving disputes on the merits.” Loreley Fin. (Jersey) No. 3 Ltd. v.
Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015) (citation and internal quotation marks
omitted). Courts may deny leave to amend only when “there is a substantial reason to do so.”
Friedl v. City of New York, 210 F.3d 79, 87 (2d Cir. 2000).
2.     This supplemental complaint is needed to fully inform the Court of new developments in
aspects of this lawsuit, and to add new allegations regarding the Defendant’s latest slander and
libel about Plaintiff’s alleged “mail fraud” and “fraud on the court”.
3.     A recent news documentary about the “QAnon” conspiracy theory (herein QAnon) by
VICE NEWS has garnered more than a million views on only one social media outlet
(YouTube). This widespread public documentary insinuates that Manuel Chavez, III (Carson
City, Nevada), Robert David Steele (Oakton, Virginia) and Thomas Schoenberger (Provo, Utah)
had something to do with the promotion of QAnon and the Port of Charleston (PoC), South
Carolina “dirty bomb hoax” of June 14, 2017. The documentary further insinuates that the PoC
hoax was designed as a social media template to incite the public which had an eerie
resemblance to the so-called QAnon stampede on the U.S. Capitol on January 6, 2021.




                                                 1
      Case 1:18-cv-08653-VEC-SDA Document 210 Filed 02/18/21 Page 2 of 4




4.      Defendant, using his CrowdSource The Truth social media footprint, has widely
circulated the slander and libel that the Plaintiff is associated with these gentlemen. In fact,
Defendant claimed the Plaintiff was part of the planning team that executed the PoC hoax,
indicating that Defendant had proof of same.
5.      The public profile for Chavez, Steele, and Schoenberger has dramatically risen since the
U.S. Capital stampede. These QAnon promoters have become even more infamous as notorious
Internet trolls, thus dragging the Plaintiff along. The Defendant’s statements of slander and libel
concerning the Plaintiff association with this group has taken on even more importance to this
lawsuit.
6.      Although the Plaintiff has no association with any of these people, that has not stopped
the Defendant from broadcasting his claims that he has “evidence” that demonstrates such an
association. There is none. Defendant’s continual public dissemination of such fabrication
conflates the Plaintiff with these QAnon trolls for the purposes of destroying the Plaintiff’s
career, reputation, and business operations. This conduct has been on-going and open ended.
7.      The Court will recall that both Chavez and Steele are listed as third-party defendants in
this lawsuit on the Court docket. All three gentlemen have been cited by the Defendant in a
dozen pleading and motion papers with his claims of “evidence” to link the Plaintiff with such an
association. This issue is ripe for explanation and fact-finding.
8.      Such a supplemental complaint should also address the recent slander and libel of the
Plaintiff with the postmaster of the town Rough and Ready, California. This is not a laughing
matter. The Defendant has falsely stated to the postmaster that the Plaintiff is engaged in
possible “mail fraud” and “fraud on the court”. Identifcal allegations the Defendant widely
distributed in january 2019 (well within the relation back to original pleadings statue of lim
iotations).
9.      A supplemental complaint will crystalizes allegations against the Defendant for his
intentional publication of falsehoods that the Plaintiff was working with Robert David Steele,
Manual Chavez and George Webb Sweigert.
10.     In the CrowdSource The Truth video production entitled “The Trolls of Mount Shasta”,
published 05/04/2018 (well within the time period for relation back to original pleadings), the
Defendant states the following at various time-marks: [bold face indicates emphasis added]



                                                  2
      Case 1:18-cv-08653-VEC-SDA Document 210 Filed 02/18/21 Page 3 of 4




         03:58 GOODMAN: This information about depleted uranium on the Maersk Memphis
         that came to me from George Webb, George Sweigert. David Sweigert’s brother.
         Clearly those two are affiliated in that they’re brothers.
         04:30 GOODMAN: I believe they planned that incident at the Port of Charleston.
         10:32 GOODMAN. “Here is what we are going to do Joe. We are going to start to
         assemble the evidence that we have. Evidence that is going to link Dave and George
         and Robert David Steele and Manual Chavez and is it Eric O’Conner [?], Pete Seagate
         [?] that helped George with his legal case in Zanesville. “ [emphasis added]
         14:11 GOODMAN. “But the point is Dave, you behavior is unacceptable and I do
         believe it has risen to the level of criminality. Making false statements to the
         authorities, and sending reports to senators, and all the things that you are doing. And
         publishing a book, filled with these false statements.”
         32:03 GOODMAN. “What’s going to happen now is … if there is any law enforcement
         getting involved in this they are going to come down with both feet on top of Dave
         and crush him and all of his co-conspirators. And if that man had any integrity and
         any courage, if he wasn’t the worm that he is – the waist of oxygen, the disgusting human
         being. Who’s own father knew that the proper place for him was to sleep on a
         newspaper with dog shit. [emphasis added]”

11.      With a Motion for Leave of Court to file a Supplemental Complaint, the Plaintiff can
demonstrate based on arguments and facts that such a Supplemental Complaint is (1) not futile,
(2) will not result in unfair prejudice, and (3) is not filed for a dilatory motive or to create undue
delay.
12.      Much has changed since the District Judge opined that the parties to this suit were
litigating “their incomprehensible and illogical online conspiracy theories” (Dkt. 87). QAnon
followers at the U.S. Capitol have demonstrated that “incomprehensible and illogical online
conspiracy theories” are not necessarily harmless.



Respectfully,



D. George Sweigert




                                                   3
     Case 1:18-cv-08653-VEC-SDA Document 210 Filed 02/18/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail to the following parties on the eighteenth day (18 th) of
February, two thousand and twenty-one (2021).



Clerk of the Court, Room 200                     Jason Goodman, CEO
U.S. District Court                              Multimedia System Design, Inc.
500 Pearl Street                                 252 7th Avenue, Apart. #6S
New York, New York 10007-1312                    New York, NY 10001
EMAIL:                                           EMAIL:
temporary_pro_se_filing@nysd.uscourts.gov        truth@crowdsourcethetruth.org




                                                                  D. GEORGE SWEIGERT
                                                                      Pro Se Non-Attorney
                                                                   GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959




                                             4
